Citation Nr: 1039465	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-26 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for cataracts.

5.  Entitlement to service connection for diabetic retinopathy, 
to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for glaucoma, to include as 
secondary to diabetes mellitus.

7.  Entitlement to service connection for macula edema, to 
include as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to diabetes 
mellitus.

9.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to diabetes 
mellitus.

10.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to diabetes 
mellitus.

11.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as secondary to diabetes 
mellitus.

12.  Entitlement to service connection for depression. 

13.  Entitlement to service connection for anemia.

14.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus and/or hypertension. 


REPRESENTATION

Veteran represented by:	John S. Berry, Sr., Attorney-at-
law


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from April 1950 to March 1954.  This matter comes on appeal 
before the Board of Veterans' Appeals (Board) from a November 
2007 rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was subject to a prior remand by the Board in 
February 2010 to ensure compliance with due process requirements.  
Unfortunately, further development remains to be conducted before 
adjudication may proceed.  

The Board also reiterates as described in the prior remand, that 
although a procedural stay is currently in effect for action on 
certain claims of service connection, to include for ischemic 
heart disease potentially due to herbicide exposure as relevant 
here, the Board finds that this stay is not binding in the 
present case.  While this Veteran has been diagnosed with 
coronary artery disease and arteriosclerotic heart disease, there 
is no credible evidence that the Veteran was exposed to 
herbicides during his military service and, therefore, his case 
is not subject to the procedural stay regarding herbicide 
exposure.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Additional notification and evidentiary development is required 
before the issues of entitlement to service connection presently 
on appeal are ready for Board adjudication.  See 38 C.F.R. § 19.9 
(2010).  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.

Initially, the Board notes that the Veteran has previously 
identified a private physician, Dr. Trucel, who is reported to 
have treated the Veteran's diabetes in or around August 1980.  
See Addendum to VA Form 21-4142, June 2007.  It does not appear 
as though these records have been sought or obtained to date.  As 
VA is on notice that these private medical records exist and are 
potentially relevant to the Veteran's claims, reasonable efforts 
to obtain them must be undertaken.  38 C.F.R. § 3.159.  

In addition, the Board's prior remand requested "all outstanding 
treatment records from the Orlando VA Medical Center."  Such 
records from October 2009 to June 2010 were duly obtained and 
associated with the claims file.  However, in further review, the 
Veteran reports that he has received VA treatment for various 
claimed conditions at least since 1980, and a October 20, 2009, 
administrative notation in the Veteran's VA treatment record 
reflects that previous medical record documentation resides in an 
internal VA system, known as VISTA, for Tampa and/or North 
Florida/South Georgia as well as those for Orlando.  Such records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, all outstanding VA 
records should be obtained in support of this Veteran's claims, 
to include any earlier records for VA facilities other than those 
in Orlando.

The Board also finds it appropriate to afford the Veteran a VA 
examination with regard to the claimed disabilities.  VA is only 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with the 
in-service event, injury or disease.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Here, the Veteran's 
service treatment records contain evidence suggestive of sexual 
difficulties and eye complaints during service.  The Veteran's 
recent treatment records currently available for Board review 
also reflect diagnoses of impotence and depression, as well as 
the claimed diabetes, hypertension, peripheral neuropathy, and 
various heart conditions.  As the Veteran asserts that the 
various claimed disabilities are interrelated, and potentially 
caused or aggravated by one another, the Board finds it most 
appropriate to obtain a medical opinion with regard to these 
issues.    

Finally, the Board notes that a notification letter sent to the 
Veteran in May 2010 contained inaccurate information.  
Specifically, the letter stated that numerous issues presently on 
appeal had been previously denied and such denial was now final, 
requiring new and material evidence to reopen the claim.  
However, the Board's February 2010 remand explained that the 
Veteran's claims of entitlement to service connection for 
cataracts, diabetic retinopathy, glaucoma, macula edema, and 
depression are to be considered new claims that will be 
considered by the Board on a de novo basis.  Thus, new and 
material evidence is not required to reopen these claims.  See 
Board remand, February 2010 citing Boggs v. Peake, 520 F. 3d 1330 
(Fed. Cir. 2008).  Corrective notice should be sent to the 
Veteran instructing him to disregard the prior inaccurate 
information regarding new and material evidence required to 
reopen his claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.   Provide corrective notice to the 
Veteran, with a copy to his attorney, 
instructing the Veteran to disregard the 
May 2010 notice letter with respect to 
information that new and material evidence 
would be required to reopen several claims 
of service connection currently on appeal.  
The Board has determined that all present 
claims represent new claims to be 
considered solely on a de novo basis.  
This notice should also describe the 
process by which service connection may be 
granted on a presumptive basis, and as 
secondary to a service-connected 
disability. 

2.  Ensure that all relevant outstanding VA 
treatment records are associated with the 
claims file, to include those in the Tampa 
and/or North Florida/South Georgia VISTA 
systems prior to October 2009.  If further 
location information is needed, please see 
a VA administrative notation dated October 
20, 2009 regarding transfer or archiving of 
this Veteran's VA treatment records prior 
to October 2009.  

Duplicates of outpatient records currently 
contained within the claims file need not 
be resubmitted.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed disabilities, specifically to 
include Dr. Trucel as identified by the 
addendum to VA Form 21-4142 received in 
July 2007.  Contact any duly identified and 
authorized practitioner to obtain the 
relevant medical records.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified 
of the attempts made and why further 
attempts would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  After all outstanding records have been 
associated with the claims file, schedule 
the Veteran for a VA examination, or 
examinations as necessary, to determine the 
nature and etiology of any currently 
diagnosed diabetes, hypertension, heart, 
eye, peripheral neuropathy, depression, 
anemia, or erectile disorder.  The Veteran's 
claims file and a copy of this remand should 
be made available to the examiner for 
review.  All necessary studies and tests 
must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
disabilities pertinent to diabetes, 
hypertension, depression, anemia, peripheral 
neuropathy, erectile dysfunction, and all 
disabilities affecting the Veteran's heart 
or eyes;
(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a);
(c)  Review and comment as appropriate 
regarding the service treatment record 
notations regarding sexual difficulty in May 
1952 and eye problems including 
conjunctivitis and blephritis, including as 
potentially due to "gunk" used to wash 
airplanes reported in October 1953;
(d)  Opine, with adequate supporting 
rationale, whether any claimed disability 
was at least as likely as not (probability 
of 50 percent or greater) incurred during or 
aggravated by the Veteran's active military 
service;
(e)  If diabetes mellitus, hypertension, or 
other cardiovascular-renal disease is 
diagnosed, identify whether it is at least 
as likely as not, based upon the evidence of 
record, that such disability was present 
within one year from discharge from active 
military service, i.e. during or before 
March 1955, and, if so, describe the 
manifestations; 
(f)  If any claimed disability is found to 
be at least as likely as not related to the 
Veteran's military service (subject to 
service connection), please opine whether it 
is at least as likely as not that any other 
claimed disability was caused or aggravated 
by the disability found to be medically 
related to the Veteran's service.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed disorders and the 
continuity of symptomatology.  An adequate 
supporting rationale must be provided for 
each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is needed 
in addition to that directed above.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.  

6.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

